Case: 4:18-cr-00975-CDP Doc. #: 316 Filed: 02/26/21 Page: 1 of 2 PageID #: 1382




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
  vs.                                           )      No.: S1-4:18-cr-00975-CDP (JMB)
                                                )
  DUSTIN BOONE,                                 )
  CHRISTOPHER MYERS, and                        )
  STEVEN KORTE,                                 )
                                                )
         Defendants.                            )

               DEFENDANT STEVEN KORTE’S MOTION FOR LEAVE
                       TO FILE SEALED DOCUMENT

         COMES NOW Defendant, Steven Korte (“Defendant Korte”), by and through

  undersigned counsel, and requests leave to file his “Response to the Government’s First

  Motion in Limine” under seal because it references unredacted text messages and

  responses to other matters for which the Government sought and obtained leave to file

  under seal in filing its First Motion in Limine.


                                                Respectfully submitted,

                                                ROGERS SEVASTIANOS & BANTE, LLP


                                                By:     /s/ John P. Rogers
                                                       JOHN P. ROGERS, #38743MO
                                                       Attorney for Defendant Korte
                                                       120 S. Central Avenue, Suite 160
                                                       Clayton, Missouri 63105
                                                       (314) 354-8484
                                                       Facsimile 354-8271
                                                       jrogers@rsblawfirm.com
Case: 4:18-cr-00975-CDP Doc. #: 316 Filed: 02/26/21 Page: 2 of 2 PageID #: 1383




                              CERTIFICATE OF SERVICE
          By signature below, I hereby certify that on February 26, 2021, the foregoing was
  electronically filed with the Clerk of the Court to be served by operation of the Court’s
  electronic filing system upon Assistant United States Attorneys Carrie Constantin and
  Robert F. Livergood.

                                              /s/ John P. Rogers__
